NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO BLANCO-MARTINEZ,                        No.    17-70033

                Petitioner,                     Agency No. A074-438-408

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 11, 2021
                            San Francisco, California

Before: WALLACE and M. SMITH, Circuit Judges, and RESTANI,**Judge.

      Roberto Blanco-Martinez (Blanco-Martinez), a native and citizen of El

Salvador, petitions for review of the decision of the Board of Immigration Appeals

(BIA) dismissing his appeal of the Immigration Judge’s (IJ) denial of his requests

for asylum, withholding of removal, and withholding of removal under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252.

We review for substantial evidence the BIA’s conclusion that an applicant has not

established eligibility for asylum, see Madrigal v. Holder, 716 F.3d 499, 503 (9th

Cir. 2013), and relief under CAT, Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir.

2003). We conclude that substantial evidence supports the BIA’s denial of asylum,

withholding of removal, and relief under CAT.

      To qualify for asylum, a petitioner’s “well-founded fear of persecution must

be both subjectively genuine and objectively reasonable.” Sael v. Ashcroft, 386

F.3d 922, 924 (9th Cir. 2004) (citation omitted). Blanco-Martinez did not present

evidence showing that the chain of events he speculates about in his testimony is

likely to occur or that his prior military affiliation would be broadcasted such that

he had an objectively reasonable fear of persecution. See Gu v. Gonzales, 454 F.3d

1014, 1021–22 (9th Cir. 2006) (holding that Petitioner’s fears based on information

gathered from family and friends and a brief detention constituted “speculation”

and not “objective evidence demonstrating a well-founded fear of persecution”).

Thus, substantial evidence supports the BIA’s conclusion that Blanco-Martinez did

not establish a well-founded fear of future persecution as required by 8 U.S.C.

§ 1158(b)(1)(B)(i).

      Although the IJ did not give Blanco-Martinez notice that corroboration of

his testimony was required or an opportunity to produce it at his final hearing,


                                          2
Blanco-Martinez had multiple opportunities to corroborate his testimony in four

hearings. Furthermore, any argument that Blanco-Martinez did not receive

sufficient notice and opportunity to present corroborative evidence under Ren v.

Holder, 648 F.3d 1079, 1093 (9th Cir. 2011), is waived on appeal because he failed

to raise the issue in his opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999).

      Because Blanco-Martinez failed to meet his burden for asylum, the BIA’s

determination that Blanco-Martinez failed to meet the higher standard withholding

of removal requires is also supported by substantial evidence. Alvarez-Santos v.

I.N.S., 332 F.3d 1245, 1255 (9th Cir. 2003).

      Substantial evidence also supports the BIA’s denial of withholding of

removal under the CAT. Blanco-Martinez presented evidence of widespread

criminality and violence in El Salvador, without sufficiently showing how he

would specifically be targeted, which is not enough to establish eligibility for relief

under the CAT. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

Blanco-Martinez’s concerns regarding the Salvadoran police’s inability to protect

him from gang violence, are not enough to establish government acquiescence to

torture because “[a] government does not acquiesce in the torture of its citizens

merely because it is aware of torture but powerless to stop it.” Garcia-Milian v.

Holder, 755 F.3d 1026, 1034 (9th Cir. 2014) (internal citation and quotation marks


                                           3
omitted).

      For the foregoing reasons, Blanco-Martinez’s petition for review is

DENIED.




                                        4